Order entered July 1, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-22-00642-CV

                     IN RE ERIC GORMLY, Relator

         Original Proceeding from the 296th Judicial District Court
                           Collin County, Texas
                    Trial Court Cause No. DC-17-07217

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   KEN MOLBERG
                                                JUSTICE